UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2014 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. MAX SOUND CORPORATION (Exact name of registrant as specified in charter) DELAWARE 000-51886 26-3534190 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S Employer Identification No.) 2902A Colorado Avenue Santa Monica, CA 90404 (Address of principal executive offices) 310-264-0230 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock. As ofAugust 12, 2014,there were 356,909,963 shares, par value $0.0001 per share, of common stock issued and outstanding. EXPLANATORY NOTE This Amendment No. 1 to the Quarterly Report on Form 10-Q ("Amendment No. 1") of Max Sound Corporation (the "Company") amends the Company's Quarterly Report on Form 10-Q for the quarter ended June 30, 2014 (the "Original Filing"), which was filed with the Securities and Exchange Commission ("SEC") on August 14, 2014. The Company is filing this Amendment No. 1 to correct an inadvertent error on pages 9, 55 and 72 of the Original Filing relating to the terms of its license agreement with LOOKHU dated June 16, 2014. Pursuant to the terms of the agreement, LOOKHU agreed to pay the Company royalties of $.25 per month per paid subscription to the technology, to be payable on a monthly basis.The Original Filing had incorrectly reported that the royalties were $2.25 per month per paid subscription. Except as described above, this Amendment No. 1 does not amend any information set forth in the Original Filing, and the Company has not updated disclosures included therein to reflect any events that occurred subsequent to the date of the Original Filing. Accordingly, this Amendment No. 1 should be read in conjunction with the Original Filing, as well as our other filings made with the SEC pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, subsequent to the Original Filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MAX SOUND CORPORATION (Registrant) Date: August 15, 2014 By: /s/ John Blaisure John Blaisure Chief Executive Officer (Principal Executive Officer) By: /s/ Greg Halpern Greg Halpern Chief Financial Officer (Principal Financial and Accounting Officer)
